                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

CHRISTOPHER LEE CHRISTIAN                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18-CV-333-DPJ-FKB

DAVID HAMPTON AND STACY
JEROME PRESSWOOD                                                                   DEFENDANTS

                                             ORDER

       This action pursuant to 42 U.S.C. §1983 is before the Court on the Report and

Recommendation [61] of Magistrate Judge F. Keith Ball.

       Plaintiff Christopher Lee Christian alleges that Defendants David Hampton and Stacy

Jerome Presswood used excessive force against him while he was being detained at Lauderdale

County Detention Facility awaiting a murder trial. Hampton and Presswood each filed a motion

for summary judgment [45, 54]; Christian responded [52, 57] and each Defendant replied [56,

59]. Judge Ball recommended granting Defendants’ summary-judgment motions because

Christian failed to exhaust his administrative remedies before filing his complaint in this case.

R&R [61] at 4. Christian did not file an objection to the R&R, and the time to do so has passed.

       The Court finds the Report and Recommendation [61] should be adopted as the opinion

of the Court; the complaint is dismissed with prejudice. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
